office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 ------------ posts-101076-14 uilc date date third party communication none date of communication not applicable to jill k dunbar senior team coordinator collateral subject matter expert-corporate income and losses large business international from ken cohen acting chief branch office of associate chief_counsel corporate subject ---------------------------- this chief_counsel_advice supplements and incorporates a chief_counsel_advice dated date posts-125127-13 prior cca after our office issued the prior cca purchaser submitted additional arguments to which we respond in this cca this advice may not be used or cited as precedent legend purchaser ------------------------------------------------------------------- ------------------------------------ target ------------------------------------------------------------------- ------------------------------- date date date date -------------------------- -------------------------- --------------------- --------------------- posts-101076-14 ------ ------ -------- ------ year year x y facts pursuant to a stock purchase agreement spa executed on date purchaser the common parent of an affiliated_group filing a consolidated_return agreed to acquire percent of the single class of outstanding_stock of target from its shareholders sellers over the course of several purchases as part of the spa purchaser and the sellers entered into an escrow agreement agreement pursuant to the agreement all of the target shares except for those shares the purchaser purchases in year the year subsequent to date are to be surrendered by the sellers to a third-party escrow agent the agreement further provides that the escrow agent shall release to purchaser any additional shares of target stock hereinafter the additional shares at the time purchaser purchases those shares finally the agreement provides that until those additional shares have been released to purchaser by the escrow agent the sellers shall remain the owners of those shares for all purposes including without limitation tax purposes and the sellers shall have the right to vote such shares and to receive all dividends and distributions therefrom in the initial share purchase in year purchaser acquired x of the target stock which was less than percent of the target stock under the second share purchase provision of the spa in the first quarter of year a year subsequent to year purchaser was obligated to purchase and the sellers were obligated to sell additional shares of target stock which would give purchaser a total of y ownership of target which was more than percent of the target stock under the spa the second share purchase was to occur not later than date the last day of the first quarter of year and the purchase_price was a fixed price which was to be determined as of date the day before the beginning of year such purchase occurred on date issue whether purchaser must include target in its consolidated_group as of date the first day of year or whether target must file a short_period return from date until date ie the day purchaser actually acquired the additional shares that increased its ownership of target stock to more than percent posts-101076-14 conclusion because purchaser did not own stock possessing at least percent of the voting power and value of target stock until purchaser acquired the additional shares on date purchaser did not satisfy the requirements of sec_1504 until date thus target must file a short_period return from date until date supplemental arguments by purchaser in response to the prior cca purchaser submits the following additional arguments the sellers did not effectively retain the right to vote or the right to receive dividends or liquidating distributions with respect to their target stock held in escrow once the purchaser acquired over percent of the voting power of the target stock purchaser completely controlled target including whether target would declare dividends or liquidate thus the sellers through their remaining interest in target had no power to act or block any decisions made by purchaser the majority shareholder the prior cca did not consider the cases and rulings which provide that affiliation under sec_1504 is based on the benefits_and_burdens_of_ownership as in the prior cca purchaser argues that as of the beginning of year purchaser had the benefits and burdens ie all financial risk of ownership for y of the target stock and thus purchaser properly included target for the entire year in its year consolidated_return analysis law sec_1504 provides that the term affiliated_group means a one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation but only if- b i the common parent owns directly stock meeting the requirements of sec_1504 in at least one of the other includible corporations and ii stock meeting the requirements of sec_1504 in each of the includible corporations except the common parent is owned directly by one or more of the other includible corporations posts-101076-14 sec_1504 provides that the ownership of stock of any corporation meets the affiliation requirements of this sec_1504 if it a possesses at least percent of the total voting power of the stock of such corporation and b has a value equal to at least percent of the total value of the stock of such corporation issue sec_1504 provides several requirements that must be met for a corporation to be included in an affiliated_group in particular pursuant to sec_1504 in order for target to be a member of purchaser’s affiliated_group as of date purchaser must own as of date stock of target possessing at least percent of the total voting power of the stock of target as of date purchaser had purchased stock of target possessing only x of the total voting power of target which was less than percent therefore by definition purchaser did not meet the requirements of sec_1504 however purchaser argues that notwithstanding the fact that it did not have the right to vote the additional shares while the stock was in escrow because purchaser already held over percent of the shares of target stock and because of the non-cumulative voting in target stock purchaser had the ability to elect percent of the board_of directors of target participation in the management of a subsidiary through the election of the board_of directors is the criterion used by the courts and the service in determining voting power under sec_1504 and its predecessors see 93_f2d_883 1st cir rev’g 35_bta_906 revrul_69_126 1969_1_cb_218 however the inability of the sellers to affect the outcome of a shareholder vote for target does not mean that they did not possess any of the voting power or less voting power than their proportionate share of the outstanding target stock would entitle them to or that purchaser possessed such voting power sellers owned shares entitled to vote the fact that target’s stock is voted on a non-cumulative basis and that purchaser owns over percent of the target stock does not shift the voting power of the remaining shares from sellers to purchaser it has long been established that practical control of a corporation does not provide affiliation see 284_us_136 9_bta_386 affd 30_f2d_230 2nd cir if a corporation has only one class of voting_stock outstanding it is axiomatic that for its shareholder to have at least percent of the total voting power of the stock of that corporation it must own at least percent of the total number of outstanding voting shares of that corporation purchaser did not meet that requirement until date therefore its x ownership of target stock on date did not satisfy the requirements of sec_1504 posts-101076-14 the failure by purchaser to satisfy sec_1504 is sufficient to determine that target was not a member of purchaser’s affiliated_group beginning on date however purchaser also fails to satisfy sec_1504 specifically pursuant to that provision purchaser’s target stock as of date must have a value equal to at least percent of the total value of the stock of target typically the ownership of the value of a corporation’s stock is demonstrated by the shareholder’s right to receive dividends and liquidating distributions in this case purchaser argues that because it had effective_control of target that right of the sellers is not meaningful in other words because purchaser totally controlled whether target would declare a dividend or liquidate the target stock owned by the sellers on date had no ability to receive dividends and liquidating distributions however as in the case of determining the voting power of the stock of a corporation in which the right of each share to vote is what is important the right of each share of stock to receive dividends and liquidating distributions if there is such a distribution or liquidation is what is important and not whether that right has practical significance moreover as in the case of the right to vote if a corporation has only one class of stock outstanding it is again axiomatic that for its shareholder to have at least percent of the total value of the stock of that corporation it must own at least percent of the total number of outstanding shares of that corporation see sec_1_1504-4 which provides that for purposes of sec_1504 and sec_1_1504-4 all shares of stock within a single class are considered to have the same value purchaser did not meet that requirement as of date therefore its x ownership of target stock on date did not satisfy the requirements of sec_1504 issue as discussed in the prior cca purchaser argues that as of date it had the benefits_and_burdens_of_ownership of at least percent of the total number shares of outstanding_stock of target purchaser makes two additional arguments in support of its position first purchaser correctly notes that for purposes of determining ownership under sec_1504 the courts and the irs have looked to beneficial_ownership of the stock and bare_legal_title to stock is not determinative in support of its position purchaser cites 67_tc_793 revrul_84_79 1984_1_cb_190 and revrul_55_458 1955_2_cb_579 purchaser argues that under this standard it had the beneficial_ownership of at least percent of the target stock as of date however purchaser misconstrues the reasoning of these authorities these authorities address the requirement of sec_1504 that the shareholder in this case purchaser own directly the stock of the relevant corporation in this case target in posts-101076-14 miami national bank one party a broker possessed the relevant stock and had legal_title the issue was whether another party ie a member of a consolidated_group had the benefits_and_burdens_of_ownership eg the right to vote the stock and to receive any dividends of that stock and thus directly owned it for purposes of sec_1504 in the instant matter on date the sellers not only had legal_title to their target stock but as explained in the prior cca the benefits_and_burdens_of_ownership of such stock although the price for which the additional shares of target stock would be sold on date was set on date thus providing any increase or decrease in the value of those shares between such dates to purchaser this did not transfer beneficial_ownership of those shares to purchaser prior to date thus purchaser did not directly own these shares until date second purchaser cites the following paragraph from a chief_counsel attorney memorandum published as irs am date to support its benefits and burdens argument in the context of a transfer of stock courts have found the following factors particularly relevant in determining tax_ownership which party has the opportunity to share in gain from an appreciation in value of the stock and bears the risk of loss from a decline in value of the same which party has legal_title to and the ability to dispose_of the stock which party has the right to vote the stock and which party has possession of the stock courts have also focused upon the right to receive dividends these factors do not support purchaser’s benefits and burdens argument even conceding that factor supports purchaser as being the owner of the additional shares the other factors do not until date purchaser did not obtain legal_title to nor did it have the ability to dispose_of the additional shares purchaser did not have the right to vote the shares purchaser did not have possession of the shares purchaser did not have the right to receive dividends therefore purchaser is not the owner of the sellers’ target stock as of date conclusion as of date purchaser did not meet the requirements of sec_1504 it did not own stock possessing at least percent of the voting power nor percent of the value of the target stock moreover also as of date purchaser did not have the benefits_and_burdens_of_ownership of the target stock held by the sellers purchaser did not meet the requirements of sec_1504 until date when it acquired additional target stock from the sellers that gave it at least percent of the total outstanding shares of target therefore target must file a short_period return from date until date thereafter target must be included in the purchaser consolidated_return posts-101076-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
